Citation Nr: 1128968	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-18 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond January 12, 2008.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1995 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative determination, from the Department of Veterans Affairs (VA), Educational Center, at the Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran informed the RO of a change in his mailing address as well as requested a Travel Board hearing at the RO.

Thereafter, the Veteran failed to report to his scheduled Travel Board hearing at the RO in January 2011.  As the December 2010 hearing notification letter was sent by the RO to an old mailing address and probably not received by the Veteran, the RO should reschedule the Veteran for a Travel Board hearing, sending notification to him at his correct and current mailing address.  

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.


Accordingly, the case is REMANDED for the following action:

The RO should reschedule the Veteran for a Travel Board hearing, at the earliest available opportunity, sending notification to the Veteran at his correct and current mailing address.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


